     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 1 of 13




 1    Gregory J. Kuykendall, Bar # 012508
      Amy P. Knight, Bar # 031374
 2    KUYKENDALL & ASSOCIATES
 3    531 S Convent Avenue
      Tucson, AZ 85701
 4
      (520) 792-8033
 5    greg@kuykendall-law.com
      amyknight@kuykendall-law.com
 6
      Pro Bono Attorneys for Defendant Scott Daniel Warren
 7
 8
                              UNITED STATES DISTRICT COURT
 9                                DISTRICT OF ARIZONA
10
      United States of America,                    )
11                                                 )   No.CR-18-00223-001-TUC-RCC
                      Plaintiff,                   )
12
                                                   )   MOTION TO RECONSIDER
13    vs.                                          )   MAGISTRATE’S DENIAL OF
14                                                 )   MOTION TO COMPEL AND TO
      SCOTT DANIEL WARREN,                         )   WITHDRAW REFERRAL DUE TO
15                                                 )   IMPROPER EX PARTE
16                    Defendant.                   )   COMMUNICATIONS
                                                   )
17                                                 )
18
                Defendant Scott Daniel Warren, through his pro bono attorneys Gregory J.
19
      Kuykendall and Amy P. Knight, hereby moves this Court pursuant to 28 U.S.C. §
20
21    636(b)(1)(A) to reconsider the Magistrate Judge’s order denying his motion compel the
22    Government to comply with the court’s order of November 7, 2018, and to withdraw the
23
      referral of pretrial matters in this case to Magistrate Judge Velasco. In support thereof, he
24
      states:
25
26              After being ordered to produce communications sent to two border patrol
27
      agents as possible evidence of retaliation against the Defendant for First
28
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 2 of 13




 1    Amendment-protected activities, the prosecutors approached the Magistrate Judge
 2    ex parte and presented, in writing, an argument that they should not be required to
 3
      disclose all the materials the Court had ordered. The Magistrate Judge, also acting
 4
 5    ex parte, approved the Government’s proposed disclosure that was far more limited
 6
      than what was covered by the order. Only after this exchange occurred did the
 7
      defense learn of this substantive ex parte exchange. Because the Government’s ex
 8
 9    parte communication to the Court was improper, and because the Magistrate Judge,
10
      acting without input from the defense, reached a mistaken conclusion, this Court
11
      should reconsider the Magistrate Judge’s denial of the defendant’s motion to
12
13    compel because it is “clearly erroneous” and “contrary to law.” 28 U.S.C. §
14
      636(b)(1)(A).
15
16
      BACKGROUND

17           On August 23, 2018, Dr. Warren filed a Motion for Discovery into Selective
18    Enforcement (Doc. 113), outlining his claim that the Border Patrol surveilled and arrested
19
      him in retaliation for protected First Amendment speech and association. Specifically, Dr.
20
21    Warren explained that his arrest came mere hours after No More Deaths, the

22    humanitarian group with which he worked, released an embarrassing and highly critical
23    report about border patrol agents destroying humanitarian aid supplies, and indeed
24
      emailed that report directly to border patrol officials, who forwarded it to the agent in
25
26    charge at the local border patrol station. The motion requested seven categories of

27    discovery. The Government filed a response on September 6, 2018 (Doc. 123), and Dr.
28



                                                    2
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 3 of 13




 1    Warren filed a reply on September 13, 2018 (Doc. 126). The Magistrate Judge held oral

 2    argument on October 16, 2018 (Doc. 130). Dr. Warren filed a Notice of Supplemental
 3
      Authority the following day, alerting the Court to the Ninth Circuit’s brand new opinion
 4
      clarifying that the heightened selective prosecution discovery standard does not apply to
 5
 6    claims of selective enforcement (Doc. 131). The Magistrate Judge issued an Order on

 7    November 7, 2018, directing “that the Government disclose any emails or texts sent to
 8
      the two agents surveilling The Barn from 8:00 a.m. until these two agents went off duty
 9
      on January 17, 2018” (Doc. 135).
10
11            Defense counsel contacted the Government on January 19, inquiring about the

12    Government’s plans for compliance with the Court’s order. AUSA Anna Wright
13
      responded that afternoon, stating “I am working to identify and gather responsive
14
      materials, and I hope to have a timeline for disclosure sometime next week.” See Doc.
15
16    138-1. That week passed with no response, as did the following week. Finally, on

17    November 27, 2018—nearly three weeks after the order and 18 days after their first
18
      inquiry, defense counsel again emailed counsel for the Government, asking “Could you
19
      please provide us with the promised timeline for this compliance as soon as possible?” Id.
20
21    Having received no response by December 3, the defense filed a motion to compel (Doc.
22    138).
23
              The following day, the Government nearly simultaneously filed a response
24
25    to the motion (Doc. 139) and notified the defense that disclosure was available for

26    pickup. The response stated that the Government “provided all of the responsive
27
      materials to the Court in camera with a plan for disclosure,” and that the Court
28



                                                  3
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 4 of 13




 1    then “issued a letter approving of the government’s disclosure plan,” and the
 2    government provided disclosure in accordance with that plan. Doc. 139, para. 8.
 3
            The defense filed a reply on December 6, 2018 (Doc. 138), objecting
 4
 5    strenuously to the apparent ex parte communications between the Government and
 6
      the Magistrate Judge concerning what subset of the ordered materials it would
 7
      actually disclose, and explaining, based on the materials that were disclosed, that
 8
 9    additional responsive documents had to exist. The defense explained that if the
10
      Government believed the order was too broad, it should have filed—and served on
11
      the defense—a motion for reconsideration, seeking a narrower order, and
12
13    explaining why it should not have to comply with the order as written.
14
            The Magistrate Judge issued an order denying the motion to compel on
15
16
      December 12, 2018 (Doc. 144). The Magistrate Judge insisted that the Government

17    was in compliance with the disclosure order because it had disclosed “the
18
      information the Court determined was in compliance with the Court’s Order,” and
19
20    that “[t]he defendant’s suggestion that he is being denied discoverable evidence is

21    unfounded,” apparently because the Government’s in camera submission was quite
22
      broad, and “[t]he Court reviewed it and found nothing helpful to the Defendant’s
23
24    case or theories of the case.” The Magistrate Judge attached to the order his ex
25    parte correspondence with the prosecutors.
26
            The correspondence consists of a two-page letter from the prosecutors to the
27
28    Magistrate Judge, dated December 3, 2018 (long after AUSA Anna Wright told



                                                4
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 5 of 13




 1    defense counsel she was gathering and reviewing materials), and a one-line
 2    response from Judge Velasco the following day. The Prosecutors’ letter explicitly
 3
      recognized that the Court’s order was very broad, and then argued that “upon
 4
 5    further review, many of the texts and emails sent or received during the relevant
 6
      time period do not fall within the government’s disclosure obligations.” Doc. 144
 7
      at 3. The Government asked the Magistrate Judge for “permission to disclose only
 8
 9    those materials that implicate the government’s disclosure obligations under
10
      Federal Rules of Criminal Procedure 16 and 26.2, Federal Rules of Evidence
11
      404(b) and 609, 18 U.S.C. § 3500 (Jencks Act), Brady v. Maryland, or Giglio v.
12
13    United States” (citations omitted). Id. In other words, the Government was asking,
14
      outside of the presence of and with no notice to the defense, for the Court to
15
16
      rescind its order requiring additional disclosure for the selective enforcement claim

17    not covered by the Government’s other pre-existing disclosure obligations. The
18
      Government then outlined 18 distinct categories of documents apparently provided
19
20    to the Court in camera with the letter, and delineated which ones it would be

21    disclosing. Crucially, under the heading “Materials Not Subject to Disclosure,” the
22
      Government listed materials that “relate to other unrelated criminal investigations,”
23
24    as well as materials that “relate to this matter but do not implicate the
25    government’s disclosure obligations.” The Government then repeated its argument
26
      that it should only be required to produce materials covered by other pre-existing
27
28    disclosure obligations. The Magistrate Judge’s written response said only that he



                                                 5
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 6 of 13




 1    would “confirm your proposed disclosure as being in compliance with [his]
 2    previous Order.” Doc. 144 at 2.
 3
         1. The Magistrate’s Determination that the Government’s Highly Limited
 4          Disclosure Complied With His Previous Order Was Clearly Erroneous.
 5
            As the Government admits in its ex parte submission, “the Court’s order
 6
 7    required disclosure of all texts or emails” sent to the two agents during the
 8
      designated time period. The Government then explicitly states that is it seeking the
 9
      Court’s permission to disclose something narrower—not all the materials covered
10
11    by the order, but rather “only those materials that implicate the government’s
12
      disclosure obligations” under other, background rules applicable in every case.
13
      Thus, the Magistrate Judge’s insistence that the Government’s production—which
14
15    excluded communications the agents received during the identified time period that
16
      related to other criminal investigations, as well as communications relating to this
17
18    case, both of which are unambiguously covered by the order—was “in compliance

19    with [his] previous Order,” (Doc. 144 at 2), is clearly erroneous. A disclosure that
20
      excludes materials indisputably covered by the facial terms of the order is simply
21
22    not full compliance.

23          Instead, the Magistrate Judge appears to have decided, after reviewing the
24
      Government’s ex parte argument, to functionally revise his previous order to cover
25
26    only communications (1) related to this case (2) that he decides are relevant to the
27    defendant’s theories. That is a dramatically different order from the one he entered
28



                                                6
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 7 of 13




 1    on the docket after receiving full briefing and hearing argument from both parties.
 2    Yet the Magistrate Judge has insisted that this severely limited disclosure satisfies
 3
      his “previous Order.” Doc. 144 at 2. It does not.
 4
 5       2. The Government’s Argument, Made Ex Parte to the Judge, That It Must
            Disclose Only Documents Covered by Other Disclosure Obligations, Ignores
 6          the Governing Law.
 7
            Along with fundamental fairness, propriety, and judicial integrity, an
 8
 9    important reason why ex parte communications are not generally allowed is that
10
      the adversary process advances the accuracy of proceedings. See, e.g., United
11
      States v. Napue, 834 F.2d 1311, 1319(7th Cir. 1987) (“Even where the government
12
13    acts in good faith and diligently attempts to present information fairly during an ex
14
      parte proceeding, the government’s information is likely to be less reliable and the
15
16
      court’s ultimate findings less accurate than if the defendant had been permitted to

17    participate.”). Here, the Government made a specious legal argument to the Court
18
      in private. Because the defense, unaware of the communication, had no
19
20    opportunity to respond, no one pointed out to the Magistrate Judge the obvious

21    flaws in the Government’s reasoning.
22
            In its ex parte submission, the Government took the position that it was only
23
24    obligated to disclose materials covered by other disclosure obligations that existed
25    independent of the Court’s order on the selective enforcement claim. This position
26
      is wrong. For one thing, it is utterly illogical; if the Government only ever had to
27
28    observe pre-existing obligations (i.e., Rule 16, Rules 404(b) and 609, Jencks,



                                                7
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 8 of 13




 1    Brady, and Giglio), there would be no such thing as a motion for discovery into
 2    selective enforcement—a claim which quite obviously exists, and is recognized in
 3
      the Ninth Circuit. See United States v. Sellers, 906 F.3d 848 (2018). Moreover, the
 4
 5    Government’s own conduct belies any belief that this is actually how the law
 6
      works; it did, in fact, disclose some additional materials pursuant to the order,
 7
      albeit far fewer than the Court ordered it to. If its pre-existing obligations required
 8
 9    this disclosure, why was it not made already? The Government’s position boils
10
      down to the ridiculous assertion that the Court lacks authority to order disclosure in
11
      addition to what the background rules require in all cases. But the Court absolutely
12
13    has that authority—and exercised it here when it granted, in part, the defendant’s
14
      motion for discovery into selective enforcement. That order created a disclosure
15
16
      obligation with which the Government must comply.

17          The case law on selective enforcement and selective prosecution confirms
18
      that these background disclosure rules do not suffice where the Defendant has
19
20    made a credible allegation, supported by evidence, that the Government is pursuing

21    him for impermissible reasons. As the Ninth Circuit very recently recognized,
22
      claims of selective enforcement and selective prosecution are “undoubtedly
23
24    related,” and share a common legal heritage. Sellers, 906 F.3d at 852. Both begin
25    with the 1996 case of United States v. Armstrong, 517 U.S. 456 (1996). In
26
      Armstrong, the Court extensively discussed Federal Rule of Criminal Procedure
27
28    16, and concluded that it did not require disclosure of materials relevant to a



                                                 8
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 9 of 13




 1    selective prosecution claim. Rather, courts could order discovery into selective
 2    prosecution upon a threshold showing, based on a defendant’s equal protection and
 3
      due process rights. Thus, the disclosure obligation recognized in Armstrong is not
 4
 5    rooted in any of the obligations the Government thinks it should have to observe,
 6
      as set out in its ex parte letter to the Magistrate Judge; it is an additional obligation
 7
      triggered in certain cases. The Ninth Circuit recognized in Sellers that the threshold
 8
 9    required to trigger that obligation is lower when the alleged discrimination is
10
      committed by law enforcement agents, rather than prosecutors. And Judge Velasco
11
      found, in his order, that that obligation was triggered here when he ordered some
12
13    limited disclosure based on Defendant’s showing. The Government treats this
14
      obligation as somehow not real or binding, presumably because it does not want
15
16
      the defendant to know what these agents were saying to one another on the day of

17    his arrest. But Armstrong and Sellers are just as real as Brady and Giglio.
18
            Nor do the Magistrate Judge’s assessments of the evidence satisfy concerns
19
20    about what the Government has elected to withhold. In particular, the order

21    denying the motion to compel (Doc. 144) states that Judge Velasco found “nothing
22
      helpful to the Defendant’s case or theories of the case” in the materials the
23
24    Government chose not to disclose. But that was not his assessment to make. The
25    order—which the Court issued pursuant to the requirements of Sellers—called for
26
      broad disclosure, which would allow the defense to determine whether it could
27
28    make use of the documents. The Magistrate is not well situated to know what the



                                                  9
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 10 of 13




 1     defense may or may not be able to use. And a Sellers order, of course, unlike
 2     Brady, does not require that the material be exculpatory or favorable to the
 3
       defense. The Magistrate Judge cannot possibly know all the possible methods the
 4
 5     defense might pursue to establish discriminatory intent and effect.
 6
             Similarly, the Magistrate Judge’s blanket approval of the Government’s
 7
       withholding of materials “that relate to other unrelated criminal investigations,”
 8
 9     Doc. 144 at 4, was inconsistent with his properly issued Sellers order. Discussion
10
       of other things the agents were working on on the day in question could be
11
       extremely relevant to a claim of improper retaliatory targeting. For instance, if
12
13     there were some more legitimate or pressing concern going on, and the agents
14
       chose to watch No More Deaths volunteers in hopes of catching them doing
15
16
       something instead of pursuing some active case, that could be probative.

17           This is not to say that the Court could not reasonably permit the Government
18
       to withhold any materials covered by the Sellers order. If, for instance, the
19
20     materials contained personal information such as birth dates of certain individuals,

21     or sensitive law enforcement information about unrelated investigations that are
22
       ongoing, the Government could certainly petition the court—openly, including the
23
24     defense in the process and filing its request publicly—to permit redaction, limit
25     dissemination, or perhaps even withhold from disclosure particularly sensitive
26
       information if it has a compelling reason to do so. It could openly request in
27
28     camera review, with openly articulated standards to which the defense is provided



                                                 10
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 11 of 13




 1     an opportunity to object, and of which the public is informed. What it may not do
 2     is seek substantive revision of a court order in secret. And here, it provided
 3
       absolutely no reason why it could not produce the ordered materials. It simply
 4
 5     asserted that it should not have to, and that even among the things it did disclose, it
 6
       would “redact certain information.” Doc. 144 at 4. It did not say what type of
 7
       information, or why it was necessary to redact it. Yet the Magistrate Judge signed
 8
 9     off, without explanation.
10
          3. This Court Should Withdraw Its Referral of Pretrial Matters to the
11           Magistrate Judge Because He Has Demonstrated a Willingness to Entertain
             Ex Parte Submissions on Substantive Questions of Law From the
12
             Government.
13
             Except in specific instances where it is necessary for compelling reasons, it
14
15     is improper for litigants to communicate privately with the judge. See, e.g., United
16
       States v. Kenney, 911 F.2d 315, 321 (9th Cir. 1990) (“[I]n our system, adversary
17
18     procedures are the general rule and ex parte examinations are disfavored.”); United

19     States v. Napue, 834 F.2d 1311, 1316, 1318 (7th Cir. 1987) (“noting “that ex parte
20
       communications between the trial court and the prosecution in a criminal case are
21
22     to be greatly discouraged and should be permitted only in very limited

23     circumstances” and “[t]hey should be avoided whenever possible and, even when
24
       they are appropriate, their scope should be kept to a minimum.”); cf. United States
25
26     v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998) (recognizing that “[i]n
27     a case involving classified documents,” a court may use ex parte proceedings “to
28



                                                 11
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 12 of 13




 1     decide the relevancy of the information,” where government “explained the
 2     specific damage to national defense if information were disclosed.”); Napue, 834
 3
       F.2d at 1318 (permitting ex parte communication where defendant “was given
 4
 5     notice prior to its occurrence that the ex parte communication was to be made”).
 6
       Indeed, applicable ethical rules governing both attorneys and judges forbid private
 7
       communications in all but the rarest of circumstances. See Arizona Rules of
 8
 9     Professional Conduct, ER 3.5 (“A lawyer shall not. . . communicate ex parte with
10
       [a judge] during the proceeding unless authorized to do so by law or court order.”);
11
       Code of Conduct for United States Judges, Canon 3(4) (“[A] judge should not
12
13     initiate, permit, or consider ex parte communications or consider other
14
       communications concerning a pending or impending matter that are made outside
15
16
       the presence of the parties or their lawyers.”).

17           In this case, the prosecutors submitted a substantive argument concerning
18
       revision of a court order ex parte to the Magistrate Judge, and the Magistrate Judge
19
20     considered and accepted that argument, and communicated back to the prosecutors,

21     also ex parte. He only disclosed those communications to the defense upon their
22
       strenuous objection—at which point he had already made a decision based on a
23
24     secret presentation made without the knowledge of, let alone any input from, the
25     defense. Given this course of events, it is not appropriate for this Magistrate Judge
26
       to continue to decide pretrial matters in this case. Having permitted improper
27
28



                                                 12
     Case 4:18-cr-00223-RCC-BPV Document 145 Filed 12/19/18 Page 13 of 13




 1     influence by the Government, he can no longer issue rulings in this case with the
 2     appearance of the strict impartiality demanded of our judicial system.
 3
             Moreover, the defense intends to file, in the near future, a motion concerning
 4
 5     the above described events and their consequences. The Magistrate Judge, as a
 6
       participant in the improper ex parte exchange, is actually a witness to these events,
 7
       and thus cannot consider and rule on a motion concerning those events.
 8
 9     Accordingly, this Court should withdraw the referral of pretrial matters in this case
10
       to the Magistrate Judge, and rule on the present motion, the forthcoming motion,
11
       and any additional pretrial matters, itself.
12
13     RESPECTFULLY SUBMITTED this 19th day of December, 2018.
14
                                                By /s/ Amy P. Knight
15                                              Gregory J. Kuykendall
16
                                                Amy P. Knight
                                                531 S Convent Avenue
17                                              Tucson, AZ 85701
18                                              Attorneys for Defendant Scott
                                                            Daniel Warren
19
20
                                   CERTIFICATE OF SERVICE
21
22            I certify that on December 19th, 2018, I electronically transmitted a PDF
       version of this document to the Clerk of Court using the CM/ECF System for filing
23     and for transmittal of a Notice of Electronic Filing to the following CM/ECF
24     registrants:
25           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
26           Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
             United States Attorney’s Office
27           405 W. Congress, Suite 4800
28           Tucson, AZ 85701



                                                  13
